Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES James M. Lindstrom – Chief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE Providence Service Corporation Reports First Quarter 2015 Results First Quarter 2015 Financial Highlights: ● Revenues increased 74.8% to $505.8 million (or 20.0% organically) ● Diluted earnings per common share of $0.32, Adjusted diluted earnings per common share (non-GAAP) of $0.77 ● Adjusted EBITDA (non-GAAP) of $36.3 million ● Cash flow from operations of $15.4 million TUCSON, ARIZONA – May 11 , 201 5 The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the first quarter ended March 31, 2015. Included in the results are the acquired operations of Ingeus and Matrix Medical Network from May 31, 2014 and October 24, 2014, respectively. F irst Quarter 201 5 Results For the first quarter of 2015, the Company reported consolidated revenue of $505.8 million, an increase of 74.8% from $289.4 million in the comparable period of 2014. This included $158.4 million of revenue contributed by Ingeus and Matrix. Excluding this revenue from acquired businesses, consolidated revenue was $347.4 million, an increase of 20.0% from the comparable period of 2014. Service expense as a percentage of revenue was 87.8% in the first quarter of 2015 compared to 89.8% in the first quarter of 2014. First quarter 2015 service expense included a $1.5 million charge related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. General and administrative (G&A) expense as a percentage of revenue was 4.9% in the first quarter of 2015 compared to 4.7% in the first quarter of 2014. The Company also reported a loss on equity investment of $2.5 million in the quarter related to the Company’s investment in Mission Providence, a joint venture in Australia, which incurred start-up costs during the first quarter of 2015 related to recent successful bidding activity. The Company reported net income available to common shareholders of $5.1 million, or $0.32 per diluted common share, in the first quarter of 2015 compared to net income available to common shareholders of $6.3 million, or $0.44 per diluted common share, in the prior year period. Adjusted net income available to common shareholders (non-GAAP) in the first quarter of 2015 was $12.5 million, or $0.77 per diluted common share, versus first quarter 2014 adjusted net income available to common shareholders (non-GAAP) of $9.2 million, or $0.60 per diluted common share. A reconciliation of net income to adjusted net income available to common shareholders (non-GAAP) and showing the calculation of adjusted earnings per common share is presented below. Adjusted EBITDA (non-GAAP) for the first quarter of 2015 was $36.3 million compared to $18.2 million in the same period last year. Adjusted EBITDA includes the loss on equity investment of $2.5 million related to Mission Providence. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. Warren Rustand, Chief Executive Officer, stated, “We are pleased to report solid first quarter financial results, driven by strong revenue growth and operating margins at both our NET and Health Assessment Services segments. We were also pleased to see continued revenue growth and margin expansion in our Human Services segment and, as expected, our Workforce Development segment experienced low-single digit margins due to start-up costs associated with multiple new contracts. Finally, while we experienced strong organic growth in the first quarter across our segments, we remain cognizant of the quarterly volatility of certain of our businesses and focused on our 2015 goals as previously communicated.” Segment Results For analysis purposes, revenue, expenses, operating income, net income, EBITDA (non-GAAP), and Adjusted EBITDA (non-GAAP) on a comparable basis are provided for Providence’s four segments for the three month period ended March 31, 2015 and 2014. Beginning in 2015, the Company began analyzing the results of the segments without the historical allocation of indirect corporate costs. Only corporate costs that represent expenses directly attributable to specific segments are allocated to the respective segment. As such, the operating segment results for 2014 have been recast. Corporate and Other includes corporate costs that are not directly attributable to a segment, eliminations, and the activities of the Company’s wholly-owned captive insurance subsidiary. Additionally, in 2015, the oversight of the Company’s legacy workforce development businesses has been transferred to the management team of the WD Services segment. As such, the financial results of these legacy workforce development businesses have been reclassified from the Human Services segment to the WD Services segment for the periods presented. Non-emergency Transportation (NET) Services Revenue from the NET Services segment increased 28.6% to $254.8 million in the first quarter from $198.1 million in the prior year period. Service expense for the segment increased to $229.2 million in the first quarter, or 90.0% of NET Services revenue, compared to $175.2 million or 88.5% of NET Services revenue in the first quarter of 2014. NET Services operating income increased 8.4% to $20.7 million in the first quarter from $19.1 million in the prior year period. NET Services Adjusted EBITDA (non-GAAP) increased $2.1 million, or 10.1%, to $23.0 million in the first quarter from $20.9 million in the prior year period. NET Services revenue was favorably impacted by new contracts in Rhode Island, Maine, and Texas and increased membership in certain states, partially offset by the elimination of contracts in Mississippi and Connecticut. Our cost of transportation as a percentage of non-emergency transportation services revenue increased due primarily to increased utilization partially attributable to higher usage by expansion and woodwork populations, as well as less severe weather in the first quarter of 2015 compared to the prior year period. Human Services Revenue from the Human Services segment increased 2.5% to $86.2 million in the first quarter of 2015, compared to $84.1 million in the first quarter of 2014. Both periods exclude revenue related to the legacy workforce development services business that was transitioned to the WD Services segment at the beginning of 2015. Service expense for the segment was $77.5 million in the first quarter of 2015, or 90.0% of Human Services revenue, compared to $78.9 million, or 93.8% of revenue in 2014. Human Services operating income was $1.8 million in the first quarter compared to a loss of $1.3 million in the prior year period. Human Services Adjusted EBITDA (non-GAAP) increased $2.9 million to $3.7 million in the first quarter from $0.8 million in the prior year period. Human Services revenue increased primarily due to two acquisitions and organic expansion in certain markets, partially offset by the decrease in revenue related to the termination of the Texas foster care contract. The exit from Texas contributed to the lower cost of services as a percent of revenue in the quarter. Workforce Development (WD) Services WD Services revenue was $107.6 million in the first quarter of 2015 and relates primarily to the Ingeus business that was acquired on May 30, 2014. In the first quarter of 2014, WD Services revenue was $7.4 million and represents the legacy workforce development services business that had historically been part of Human Services. Service expense for the segment was $94.2 million in the first quarter of 2015, or 87.6% of WD revenue. WD Services operating income was $2.8 million in the first quarter of 2015 and included a $1.5 million expense related to the amortization of the fair value of restricted stock awards issued in connection with the acquisition of Ingeus. WD Services Adjusted EBITDA (non-GAAP) was $5.2 million in the first quarter of 2015 and included a loss on equity investment of $2.5 million related to Mission Providence. In the first quarter of 2014, service expense was $6.4 million, or 86.2% of WD revenue, operating income was $0.4 million, and Adjusted EBITDA (non-GAAP) was $0.5 million. As previously disclosed, our WD Services operating results may fluctuate from quarter to quarter due to the recognition of revenues based upon the achievement of certain contract milestones and expenses related to the commencement of new contracts. Health Assessment (HA) Services HA Services revenue, primarily derived from providing comprehensive health assessments, was $57.4 million in the first quarter of 2015 and is comprised of revenue from Matrix, acquired on October 23, 2014. Service expense for the segment was $43.2 million, or 75.2% of HA Services revenue. HA Services operating income was $6.5 million in the first quarter of 2015, and HA Services Adjusted EBITDA (non-GAAP) was $13.7 million for the same period. Conference Call Providence will hold a conference call at 11:00 a.m. EDT (8:00 a.m. PDT/MST) Tuesday, May 12, 2015 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (877) 703-6103, or for international callers (857) 244-7302, and by using the passcode 86411673. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until May 19, 2015 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 41247620. About Providence Providence is a Tucson, Arizona-based company that provides and manages government sponsored human services, innovative global employment services, comprehensive health assessment and care management services, and non-emergency transportation services. It offers: (1) non-emergency transportation management services to state Medicaid programs, local government agencies, hospital systems, health maintenance organizations, private managed care organizations and commercial insurers, as well as to individuals with limited mobility, people with limited means of transportation, people with disabilities and Medicaid members (2) home- and community-based counseling services, which include home-based and intensive home-based counseling, workforce development, substance abuse treatment services, school support services and correctional services; (3) foster care and therapeutic foster care services; (4) case management, referral and monitoring services; (5) social improvement, employment and welfare services to various international government bodies and corporations; and (6) in-home comprehensive health assessment and care management services primarily to Medicare Advantage programs. Providence is unique in that it provides and manages its human services primarily in the client’s own home or in community based settings, rather than in hospitals or treatment facilities and provides its non-emergency transportation services clients through local transportation providers rather than an owned fleet of vehicles. Non-GAAP Presentation In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA, Adjusted EBITDA, Adjusted net income, and Adjusted diluted EPS, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2014 and subsequent filings. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 4 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Income (in thousands except share and per share data) Three months ended March 31, Service revenue $ 505,795 $ 289,403 Operating expenses: Service expense 443,868 259,937 General and administrative expense 24,684 13,617 Depreciation and amortization 14,900 3,728 Total operating expenses 483,452 277,282 Operating income 22,343 12,121 Other expenses: Interest expense, net 6,007 1,585 Loss on equity investment 2,483 - Loss on foreign currency translation 319 41 Income before income taxes 13,534 10,495 Provision for income taxes 7,297 4,208 Net income $ 6,237 $ 6,287 Net income available to common stockholders $ 5,093 $ 6,287 Earnings per common share: Basic $ 0.32 $ 0.45 Diluted $ 0.32 $ 0.44 Weighted-average number of common shares outstanding: Basic 15,976,050 13,801,456 Diluted 16,145,176 15,257,557 more Providence Service Corporation Page 5 The Providence Service Corporation Condensed Consolidated Balance Sheets (in thousands except share and per share data) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ 170,130 $ 160,406 Accounts receivable, net of allowance of $6,449 in 2015 and $6,034 in 2014 198,644 151,344 Other receivables 6,724 6,866 Prepaid expenses and other 36,323 46,157 Restricted cash 2,633 3,807 Deferred tax assets 5,729 6,066 Total current assets 420,183 374,646 Property and equipment, net 58,689 57,148 Goodwill 353,995 355,641 Intangible assets, net 328,289 340,673 Other assets 22,053 22,373 Restricted cash, less current portion 15,349 14,764 Total assets $ 1,198,558 $ 1,165,245 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 27,125 $ 25,188 Note payable to related party - 65,500 Accounts payable 34,626 48,061 Accrued expenses 137,682 121,857 Accrued transportation costs 73,322 55,492 Deferred revenue 14,678 12,245 Reinsurance liability reserve 6,880 11,115 Total current liabilities 294,313 339,458 Long-term obligations, less current portion 476,898 484,525 Other long-term liabilities 30,139 26,609 Deferred tax liabilities 91,386 93,239 Total liabilities 892,736 943,831 Commitments and contingencies Mezzanine equity Preferred stock: Authorized 10,000,000 shares; $0.001 par value; 805,000 and 0 issued and outstanding; 5.5%/8.5% dividend rate 76,894 - Stockholders' equity Common stock: Authorized 40,000,000 shares; $0.001 par value; 17,060,002 and 16,870,285 issued and outstanding (including treasury shares) 17 17 Additional paid-in capital 268,438 261,155 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury shares, at cost, 1,029,294 and 1,014,108 shares ) ) Total Providence stockholders' equity 228,868 221,364 Non-controlling interest 60 50 Total stockholders' equity 228,928 221,414 Total liabilities and stockholders' equity $ 1,198,558 $ 1,165,245 more Providence Service Corporation Page 6 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Three months ended March 31, Operating activities Net income $ 6,237 $ 6,287 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 5,089 2,103 Amortization 9,811 1,625 Provision for doubtful accounts 599 557 Stock based compensation 2,864 408 Deferred income taxes ) ) Amortization of deferred financing costs 539 214 Excess tax benefit upon exercise of stock options ) ) Loss on equity investment 2,483 - Other non-cash charges 319 35 Changes in operating assets and liabilities: Accounts receivable ) ) Other receivables 77 984 Restricted cash ) ) Prepaid expenses and other 6,364 6,049 Reinsurance liability reserve ) ) Accounts payable and accrued expenses 14,083 8,862 Accrued transportation costs 17,830 ) Deferred revenue 2,879 131 Other long-term liabilities 631 ) Net cash provided by operating activities 15,378 7,846 Investing activities Purchase of property and equipment ) ) Acquisitions, net of cash acquired ) - Net decrease in short-term investments (5 ) (5 ) Restricted cash for reinsured claims losses 694 1,525 Net cash used in investing activities ) ) Financing activities Proceeds from issuance of preferred stock, net of issuance costs 80,667 - Preferred stock dividends ) - Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 2,199 506 Excess tax benefit upon exercise of stock options 1,989 323 Repayment of long-term debt ) - Payment of contingent consideration ) - Other 13 (2 ) Net cash provided by financing activities 4,745 357 Effect of exchange rate changes on cash ) ) Net change in cash 9,724 6,845 Cash at beginning of period 160,406 98,995 Cash at end of period $ 170,130 $ 105,840 more Providence Service Corporation Page 7 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three Months Ended March 31, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 12,611 $ 1,036 $ ) $ 3,846 $ ) $ 6,237 Interest expense, net (1 ) ) ) (4 ) 6,048 6,007 Provision for income taxes 8,129 804 2,427 2,672 ) 7,297 Depreciation and amortization 2,277 1,847 3,316 7,182 278 14,900 EBITDA 23,016 3,667 3,347 13,696 ) 34,441 Acquisition costs - Ingeus acquisition related equity compensation - - 1,533 - - 1,533 Loss on foreign currency translation - - 319 - - 319 Payments related to the termination of an executive officer, net - Adjusted EBITDA $ 23,016 $ 3,667 $ 5,199 $ 13,696 $ ) $ 36,293 Three Months Ended March 31, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Net income $ 11,408 $ ) $ 209 $ - $ ) $ 6,287 Interest expense, net (5 ) ) ) - 1,615 1,585 Provision for income taxes 7,733 ) 157 - ) 4,208 Depreciation and amortization 1,761 1,579 131 - 257 3,728 EBITDA 20,897 259 483 - ) 15,808 Acquisition costs - 1,829 1,829 Ingeus acquisition related equity compensation - Loss on foreign currency translation - - 42 - (1 ) 41 Payments related to the termination of an executive officer, net - 511 - - - 511 Adjusted EBITDA $ 20,897 $ 770 $ 525 $ - $ ) $ 18,189 more Providence Service Corporation Page 8 The Providence Service Corporation Adjusted Earnings Per Share (in thousands, except share and per share data) (Unaudited) (in thousands) Three months ended March 31, Net income $ 6,237 $ 6,287 Acquisition costs - 1,829 Ingeus acquisition related equity compensation 1,533 - Loss on foreign currency translation 319 41 Payments related to the termination of an executive officer, net - 511 Intangible amortization expense 9,811 1,625 Tax effected impact of adjustments ) ) Adjusted net income 14,072 8,696 Dividends on preferred stock ) - Amortization of preferred stock discount ) - Income allocated to participating securities ) - Adjusted net income available to common stockholders, basic 12,485 8,696 Effect of interest related to the Senior Notes - 499 Adjusted net income available to common stockholders, diluted $ 12,485 $ 9,195 Adjusted diluted earnings per common share $ 0.77 $ 0.60 Diluted weighted-average number of common shares outstanding 16,145,176 15,257,557 more Providence Service Corporation Page 9 The Providence Service Corporation Segment Information (in thousands) (Unaudited) Three Months Ended March 31, 2015 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 254,760 $ 86,187 $ 107,618 $ 57,432 $ ) $ 505,795 Operating income 20,739 1,820 2,833 6,514 ) 22,343 Depreciation and amortization 2,277 1,847 3,316 7,182 278 14,900 Net Income 12,611 1,036 ) 3,846 ) 6,237 Adjusted EBITDA (Non-GAAP) 23,016 3,667 5,199 13,696 ) 36,293 Three Months Ended March 31, 2014 NET Services Human Services WD Services HA Services Corporate and Other Total Revenues $ 198,077 $ 84,102 $ 7,448 $ - $ ) $ 289,403 Operating income 19,136 ) 394 - ) 12,121 Depreciation and amortization 1,761 1,579 131 - 257 3,728 Net Income 11,408 ) 209 - ) 6,287 Adjusted EBITDA (Non-GAAP) 20,897 770 525 - ) 18,189 ###
